                                          Case 5:19-cv-05371-BLF Document 25 Filed 07/28/20 Page 1 of 1




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                        SAN JOSE DIVISION

                                   6

                                   7     RICHARD JOHNSON,                                  Case No. 19-cv-05371-BLF
                                   8                    Plaintiff,
                                                                                           ORDER VACATING ALL DATES AND
                                   9             v.                                        DEADLINES IN LIGHT OF
                                                                                           SETTLEMENT; AND DIRECTING
                                  10     CASA LUPE, et al.,                                PLAINTIFF TO FILE DISMISSAL OR
                                                                                           STATUS REPORT RE SETTLEMENT
                                  11                    Defendants.                        ON OR BEFORE SEPTEMBER 28, 2020
                                  12                                                       [Re: ECF 24]
Northern District of California
 United States District Court




                                  13

                                  14           On July 27, 2020, a Certification of ADR Session was docketed, informing the Court that

                                  15   this case settled during mediation. Accordingly, the Court VACATES all dates and deadlines and

                                  16   ORDERS Plaintiff to file a dismissal or status report re settlement on or before September 28,

                                  17   2020.

                                  18           IT IS SO ORDERED.

                                  19

                                  20   Dated: July 28, 2020

                                  21                                                  ______________________________________
                                                                                      BETH LABSON FREEMAN
                                  22                                                  United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
